DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I as well as the species election of an agent to provide Cox6a2 to ischemic cells in the reply filed on 07/18/2022 is acknowledged.
Claims 1-14, 16-20 and 23 are pending in the application.
Claims 8-13 and 23 are withdrawn as being drawn to a non-elected invention.
Claims 1-7, 14, and 16-20 are examined on the merits.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  For example, references listed in the “General Methods and Materials for Examples 1-3” are not listed in an information disclosure statement. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
Claims 1-7, 14, and 16-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The current application generically claims any agent which modulates oxidative and/or glycolytic metabolism in ischemic cells, however the specification does not contain an adequate description for the entire scope of this limitation and thus the claims. This range would include known agents such as drugs like beta blockers which are not provided for in the specification. Additionally, modulates is not provided for in the specification and therefore could mean agents which increase or decrease the two types of metabolism. The instant specification only provides for “enhancing glycolytic metabolism” (p. 39 of the instant specification, 1st paragraph) and examples such as providing Cox6a2 to the ischemic cell or PFKFB3 to the ischemic cell via AAV vectors (Example 12 and Example 9).
The claims are not limited to a particular species just generically any agent which modulates oxidative and/or glycolytic metabolism in ischemic cells. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568,43 USPQ2d at 1406. 
Every species in a genus need not be described in order that a genus meets the written description requirement. See Utter, 845 F.2d at 998- 99,6 USPQ2d at 1714 ("A specification may, within the meaning of §112, first paragraph, contain a written description of a broadly claimed invention without describing all species that claim encompasses.") In claims to a species from a genus, however, a generic statement without more, is not an adequate written description of the genus because it does not distinguish the claimed species of the genus from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, does not suffice to define the genus because it is only an indication of what the genus does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605- 06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such species of the genus may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369,372- 73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally thought to exist, in the absence of knowledge as to what that material consists of, is not a description of that entire material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (European Heart Journal (2004) 25, 634–641; IDS Reference filed 01/10/2020)
Regarding claims 1 and 3, Lee et al. teaches administering compositions comprising agents such as drugs which increase glucose metabolism at the expense of free-fatty acid (FFA) metabolism in order to treat cases of myocardial ischaemia (Abstract). Metabolic agents such as beta blockers influence ischemic heart disease and reflect metabolic changes and glucose-insulin-potassium (GIK) drugs increase glycolysis and reduce FFA uptake and metabolism by myocardial cells (p. 637, 1st column; p. 632, last paragraph). Lee et al. further teaches that a study demonstrated that trimetazidine reduces the rate of FFA oxidation, with a 210% increase in glucose oxidation rates during low-flow ischemia (p. 638, last paragraph). Therefore metabolic agents such as GIK modulate/increase the glycolytic metabolism in ischemic cells and would modulate/decrease oxidative metabolism (FFA). Regarding the limitation of affecting oxidative metabolism in the mitochondria, as seen in Figure 3, oxidative metabolism inherently occurs in the mitochondria. 
Regarding claim 2, Lee et al. teaches that the drugs offer significant promise for the treatment of symptoms occurring due to inoperable aortic stenosis, hypertrophic cardiomyopathy (i.e. myopathy), and chronic heart failure (Abstract). 
 
Regarding claim 4, although Lee does not explicitly state that the cells are ischemic, Lee et al. gives examples of cells affected by drugs such as GIK which modulates glycolytic and oxidative metabolism which treat the ischemia such as myocardial cells ( p. 635, 1st column; p. 637, 2nd column, Abstract,). These cells would be ischemic in myocardial ischemia.
Regarding claim 16, Lee et al. teaches that the drugs induce a shift from free fatty acid towards predominantly glucose utilization by the myocardium to increase ATP generation per unit oxygen consumption (p. 693, last paragraph). As ATP is required to support contractile function and to restore cellular ionic homeostasis (p. 636, 1st column; Figure 3) , the heart muscle function and contractile would additionally increase with the ATP increase.
Therefore the invention would be anticipated at the time of the effective filing date.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (European Heart Journal (2004) 25, 634–641; IDS Reference filed 01/10/2020) in view of Radford et al. (2002. Am J Physiol Heart Circ Physiol 282: H726–H733) as evidenced by GeneCards (“COX6A2 Gene - Cytochrome C Oxidase Subunit 6A2”) and Isoda et al. (Journal of Nutritional Biochemistry 21 (2010) 749 – 756)
Regarding claims 1 and 3, Lee et al. teaches administering compositions comprising agents such as drugs which increase glucose metabolism at the expense of free-fatty acid (FFA) metabolism in order to treat cases of myocardial ischaemia (Abstract). Metabolic agents such as beta blockers influence ischemic heart disease and reflect metabolic changes and glucose-insulin-potassium (GIK) drugs increase glycolysis and reduce FFA uptake and metabolism by myocardial cells (p. 637, 1st column; p. 632, last paragraph). Lee et al. further teaches that a study demonstrated that trimetazidine reduces the rate of FFA oxidation, with a 210% increase in glucose oxidation rates during low-flow ischemia (p. 638, last paragraph). Therefore metabolic agents such as GIK modulate/increase the glycolytic metabolism in ischemic cells and would modulate/decrease oxidative metabolism (FFA). Regarding the limitation of affecting oxidative metabolism in the mitochondria, as seen in Figure 3, oxidative metabolism inherently occurs in the mitochondria. 
Regarding claim 2, Lee et al. teaches that the drugs offer significant promise for the treatment of symptoms occurring due to inoperable aortic stenosis, hypertrophic cardiomyopathy (i.e. myopathy), and chronic heart failure (Abstract). 
Regarding claim 4, although Lee does not explicitly state that the cells are ischemic, Lee et al. gives examples of cells affected by drugs such as GIK which modulates glycolytic and oxidative metabolism which treat the ischemia such as myocardial cells ( p. 635, 1st column; p. 637, 2nd column, Abstract,). These cells would be ischemic in myocardial ischemia.
However, regarding claims 5, Lee et al. does not teach that the agent is adapted to provide Cox6a2 to the ischemic cells. 
Radford et al. teaches COXVIAH is involved in the modulation of COX activity as a deficiency of COXVIAH has a measurable impact on myocardial diastolic performance (i.e. muscle function) as direct measurement of left ventricular end-diastolic volume using magnetic resonance imaging revealed that cardiac dysfunction was a consequence of impaired ventricular filling or diastolic dysfunction (Abstract). As evidenced by GeneCards, COXVIaH is also known as Cox6a2 (p.1).
Isoda et al. teaches measuring levels of COX6a2 mRNA after acute myocardial infarction (Abstract, Figure 5). While Isoda says that normal rat hearts versus rats after acute myocardial infarction on day 3 have similar levels of COX6a2 mRNA (p. 752, 1st column), Figure 5 shows that while similar the acute myocardial infarction levels are lower than the normal heart (Figure 5A). 
It would be obvious to one of ordinary skill in the art to modify the method of treating myocardial ischemic such as myocardial infarction with an agent which modulates oxidative metabolism as taught by Lee et al. by substituting the drugs known to modulate metabolic function during ischemic heart disease for an agent introducing COXVIAH expression into the cell in order to treat the myocardial infarction as taught by Radford et al. and Thune et al. with a reasonable expectation of success. An artisan would be motivated to utilize COX6a2 in the method as COX6a2 deficiency as COX6a2 is lower in hearts that have experienced myocardial infarction (Isoda et al., Figure 5A).
Regarding claim 16 and 17, Lee et al. teaches that the drugs induce a shift from free fatty acid towards predominantly glucose utilization by the myocardium to increase ATP generation per unit oxygen consumption (p. 693, last paragraph). As ATP is required to support contractile function and to restore cellular ionic homeostasis (p. 636, 1st column; Figure 3) , the heart muscle function and contractile function would additionally increase with the ATP increase.
Regarding claim 18, as each and every limitation and method step has been addressed and taught by the above references, the same results as disclosed in claim 18 of one or more increased expression of factors and decreased expression of myostatin would also be the same, as the same method steps yield the same predictable results. 
Therefore the invention would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date.

Claims 6, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (supra) in view of Radford et al. (supra) as evidenced by GeneCards (“COX6A2 Gene - Cytochrome C Oxidase Subunit 6A2”) and Isoda et al. (supra) as applied to claims 1-5, and 16-18 above and in further view of Owen et al. (2000. HUMAN GENE THERAPY 11:2067–2078).
As discussed above, Lee et al., Radford et al. and Thune et al. provide teachings for a method of treating ischemia in the heart, namely myocardial infarction, by administering to a subject, Cox6a2 (or COXVIAH) which would increase muscle function and change contractile function as well.
Regarding claims 6 and 7, although Radford et al. teaches a targeting vector encoding COXVIAH to be administered into myocardial cells, Radford et al. teaches that COXVIAH as well as the disruption sequence are encoded in order to cause deficiency in mice and thus does not teach expressing Cox6a2 in the myocardial cells of the subject. 
Owen et al. teaches that gene therapy utilizing adenoviral vectors for the purpose of treating defects in oxidative metabolism via Cox8 expression are known in the art (Abstract, p. 2070, 1st column).
It would have been obvious in the method of Lee et al., Radford et al. and Isoda et al. for the treatment of ischemia in the heart, namely myocardial infarction by administering to a subject Cox6a2 to modify the vector of Radford to express Cox6a2 rather than disrupt it with an adenoviral vector as taught by Owen et al. with a reasonable expectation of success. An artisan would be motivated to utilize Cox6a2 of Radford et al. in an adenoviral vector to express it in the myocardial cells of Lee et al. as rAAV vectors are known to produce stable transduction of genes intended for mitochondria with gene defects (p. 2077, 1st column)
Therefore the invention would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (supra) in view of Radford et al. (supra) as evidenced by GeneCards (“COX6A2 Gene - Cytochrome C Oxidase Subunit 6A2”) and Isoda et al. (supra) as applied to claims 1-5 and 16-18 above and in further view of Hoppeler et al. (J. Phy8iol. (1987), 385, pp. 661-675)
As discussed above, Lee et al., Radford et al. and Isoda et al. provide teachings for a method of treating ischemia in the heart, namely myocardial infarction, by administering to a subject, Cox6a2 (or COXVIAH) which would increase muscle function and change contractile function as well
However, regarding claims 19 and 20 these references do not teach a step prior to administration wherein a myofiber sample is obtained and mitochondrial function is measured.
Hoppeler et al. teaches that the mitochondrial oxygen consumption in muscle at rest is 0.303 mL O2/min/grams (p. 661, 2nd paragraph). As there is 22.4 L per mol in an ideal gas, the oxygen consumption is 8115.552 pmol O2/sec/mg.
It would have been obvious to one of ordinary skill in the art to biopsy the myofiber and measure the mitochondria to see that the oxygen consumption was below 2000 or 1000 picomols/sec/ mg before administering the method for ischemia and mitochondrial modulation as taught by Lee et al., Radford et al., and Thune et al. with a reasonable expectation of success. Doing so would confirm that the mitochondrial function is lower than the average resting function of approximately 8115 pmol/sec/mg as taught by Hoppeler et al. and that the treatment would be required. 
Therefore the invention would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632